DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Status
This Office Action is in response to communications filed on 6/30/2020. Claims 1-7 are pending for examination. 
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application still includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“traffic sign assembly being configured to illuminate ”, “traffic sign is configured to be visible”, “motion sensor is configured to”, “light emitters is configured to” and “solar panel is configured to” in claims 1 and 7.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (U.S. Patent 7,148,813).

Regarding claim 1, Bauer teaches a motion sensing traffic sign assembly being configured to illuminate when a vehicle approaches said assembly (col 3:47-51, Figs. 1-2, also see col 4:24-37), said assembly comprising: 
a traffic sign (202) being mounted on a stanchion (post 204) wherein said traffic sign is configured to be visible to traffic (col 5:1-6, Fig 2; traffic/STOP sign 202 supported by post 204; col 3:47-51, Fig 2; visible to traffic/vehicles approaching traffic/STOP sign 202; also see col 4:24-37); 
a control circuit being coupled to said traffic sign (control unit 102, Fig 1); 

a plurality of light emitters (light sources 106), each of said light emitters being coupled to said traffic sign, (col 5:8-9; sign 202 includes a plurality of light sources 106 along outer periphery of sign 202) each of said light emitters being turned on when said motion sensor senses motion (col 5:36-39; traffic control device which detects vehicle and alerts driver of the vehicle to the presence of the traffic sign by periodically illuminating a plurality of light sources) 
wherein each of said light emitters is configured to emit light outwardly from said traffic sign thereby enhancing visibility of said traffic sign for the traffic (col 5:39-44, claim 10; Illumination of the light sources upon detection of a motor vehicle can be particularly advantageous to a driver who is unfamiliar with the area in which they are driving or in bringing to the attention of the driver of the motor vehicle the presence of a traffic sign, which is otherwise obstructed from view); and 
a solar panel being coupled to said traffic sign wherein said solar panel is configured to be exposed to sunlight (col 5:20-23;  power source 108 includes a solar panel and a rechargeable battery located along a top of the traffic sign 202 or otherwise oriented to receive light from the sun), said solar panel being electrically coupled to said light emitters for powering said light emitters (col 5:23-25, Fig 1; control unit 102 is coupled to sensor 104 and light source(s) 106 and receives power from the power source 108). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (U.S. Patent 7,148,813).

Regarding claim 7, Bauer teaches a motion sensing traffic sign assembly being configured to illuminate when a vehicle approaches said assembly (col 3:47-51, Figs. 1-2, also see col 4:24-37), said assembly comprising: 

a control circuit being coupled to said traffic sign (control unit 102, Fig 1), said control circuit receiving an alert input (claim 9; control unit illuminating light source(s) responsive to motor vehicle detection signal; Examiner interprets vehicle detection signal as an alert input); 
a motion sensor (sensor 104, Fig 1) being coupled to said traffic sign (sensor 104 coupled to traffic/STOP sign 202, Fig 1) wherein said motion sensor is configured to detect traffic approaching said traffic sign (clam 31; electronic sensor for sensing motion of oncoming vehicle), said motion sensor being electrically coupled to said control circuit (sensor 104 electrically coupled to control unit 102, per Fig 1), said control circuit receiving said alert input when said motion sensor senses traffic approaching said traffic sign (claim 9; control unit illuminating light source(s) responsive to motor vehicle detection signal), said motion sensor being oriented to point in the same direction as said first surface of said traffic sign (Fig 2; shows sensor 104 pointing in same direction as said first surface of said traffic sign); 
a plurality of light emitters (light sources 106), each of said light emitters being coupled to said traffic sign (col 5:8-9; sign 202 includes a plurality of light sources 106 along outer periphery of sign 202), each of said light emitters being turned on when said motion sensor senses motion (col 5:36-39; traffic control device which detects vehicle and alerts driver of the vehicle to the presence of the traffic sign by periodically illuminating a plurality of light sources) wherein each of said light emitters is configured to emit light outwardly from said traffic sign thereby enhancing visibility of said traffic sign for the traffic (col 5:39-44, claim 10; Illumination of 
said plurality of light emitters being arranged to form indicia on said traffic sign, wherein said plurality of light emitters is configured to communicate a traffic command to the traffic (col 5:10-13; lights 106 may form a part of the traffic direction, e.g., the word "stop" or the display 112 may be implemented to provide the traffic direction), each of said light emitters being positioned on said first surface of said traffic sign (Fig 2; surface where lights 106 are located on outer periphery of sign 202), 
each of said light emitters being electrically coupled to said control circuit (col 5:23-25, Fig 1; control unit 102 is coupled to sensor 104 and light source(s) 106 and receives power from the power source 108); 
a solar panel being coupled to said traffic sign wherein said solar panel is configured to be exposed to sunlight (col 5:20-23; power source 108 includes solar panel and a rechargeable battery located along a top of the traffic sign 202 or otherwise oriented to receive light from the sun), said solar panel being electrically coupled to said control circuit for powering said control circuit (Fig 1, col 5:23-25; Fig 1; control unit 102 is coupled to sensor 104 and light source(s) 106 and receives power from the power source 108)); and 
a power supply being coupled to said traffic sign (col 5:20-23;  power source 108 includes a solar panel and a rechargeable battery located along a top of the traffic sign 202 or otherwise oriented to receive light from the sun), said power supply being electrically coupled to said control circuit (col 5:23-25, Fig 1; control unit 102 is coupled to sensor 104 and light source(s) 106 and receives power from the power source 108), said power supply comprising at least one battery, said at least one battery being electrically coupled to said solar panel for 
Bauer does not expressly teach these two features:
1. said motion sensor being positioned on said top side of said perimeter edge of said traffic sign, and
2. said solar panel having a bottom surface and a top surface, said bottom surface being coupled to a top of said motion sensor wherein said top surface is configured to be exposed to sunlight.
Regarding the first feature, Bauer teaches the concept that it should be appreciated that the sensor 104 may be combined within the traffic sign 202 or located at various other positions (col 5:16-19). In other words, Bauer suggests that sensor 104 may be combined within the traffic sign 202 and/or moved/located at various other positions about the entire assembly.  A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods for locating the motion sensor in various other positions in relation to the traffic sign assembly. Furthermore, the motion sensor may be installed in a finite number of solutions where the motion sensor is either mounted remotely away from the traffic sign assembly, on the top, bottom, front, back, any given side, inside the traffic sign assembly including the support means, one of ordinary skill in the art would have had good reason to mount the motion sensor on a top side of the perimeter edge of the traffic sign, simply as a physical means of structural protection. It would require no more than "ordinary skill and common sense," to mount the motion sensor on a top side of the perimeter edge of the traffic sign. Thus it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try mounting the motion sensor on a top side of the perimeter edge of the traffic 
Regarding the second feature, Bauer also teaches the concept that the power source 108 includes a solar panel component and another component, e.g., a rechargeable battery nearby, where the power source 108 along with both of the components being located along a top of the traffic sign 202 or are otherwise oriented to receive light from the sun (col 5:20-23). A person of ordinary skill in the art, upon reading the reference, would also have recognized that power source may include multiple components and that the solar panel would have a bottom surface and a top surface, whereby the bottom surface would be coupled to the top of any supporting means, whether a pole or another component therein the assembly, with the components being arranged so the top surface of the solar panel is oriented to receive light from the sun.. Furthermore, the motion sensor may be installed in a finite number of solutions where the motion sensor is either mounted remotely away from the traffic sign assembly, on the top, bottom, front, back, any given side, inside the traffic sign assembly including the support means and to any component of the whole assembly for that matter, one of ordinary skill in the art would have had good reason for the bottom surface of the solar panel being coupled to a top of said motion sensor wherein the top surface of the solar panel is configured to be exposed to sunlight, simply as a physical means of structural protection and also protection from environmental factors. It would require no more than "ordinary skill and common sense," to mount the solar panel in this fashion in order to act as a top cover for other components. Thus, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try mounting the solar panel to act as a top cover for other components of the traffic sign assembly directly beneath, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.


Regarding claim 3, claim 3 is interpreted and rejected the same as claim 7 above. 
Regarding claim 4, claim 4 is interpreted and rejected the same as claim 7 above. 
Regarding claim 5, claim 5 is interpreted and rejected the same as claim 7 above. 
Regarding claim 6, claim 6 is interpreted and rejected the same as claim 7 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Cholayil (U.S. Patent Application Pub. 20160005313), teaches an augmented stop sign that functions more like a traffic signal light commonly used on road junctions in place of existing passive stop signs.  
Akwei et al. (U.S. Patent 9,640,096), teaches a traffic direction assembly including a pole with a housing coupled thereto, a front and back wall of the housing having a translucent section extending laterally across an entire width of each of the front wall and back wall, a control circuit, a pair of speakers, a power supply, photovoltaic cells exposed to sunlight and a plurality of light emitters making the housing easily visible to the traffic. 
                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689           
/QUAN ZHEN WANG/